Citation Nr: 1821046	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-31 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


	THE ISSUE		

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1972 to June 1972 and July 1982 to January 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

In an October 2011 rating decision, the RO granted service connection for hypertension, evaluated as noncompensable, effective February 1, 2010.  The Veteran filed a notice of disagreement in January 2012.  In May 2014 correspondence, the Veteran asked for a hearing before a Decision Review Officer (DRO).  The RO issued a Statement of the Case in June 2014.  The Veteran again asked for a DRO hearing in correspondence received in September 2014.  The record does not reveal that the requested DRO hearing was held or that the Veteran withdrew his request.  Therefore, it appears that a request for a DRO hearing remains outstanding.  Hence, on remand, the AOJ should schedule the Veteran for a DRO hearing at the next available opportunity.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a DRO hearing at the next available opportunity.  If the Veteran no longer desires a DRO hearing, a signed writing to that effect should be placed in the claims file.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




